Citation Nr: 1326168	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  07-27 901A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pulmonary hypertension, to include as secondary to service-connected interstitial lung disease.  

2.  Entitlement to an evaluation in excess of 60 percent prior to September 1, 2010, for interstitial lung disease.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 1, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to August 1969, and from February 1977 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from prior rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  


FINDING OF FACT

In May 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


